         Case 6:20-cv-01168-ADA Document 21 Filed 05/06/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A BRAZOS
LICENSING AND DEVELOPMENT,

               Plaintiff,                            Civil Action No.: 6:20-cv-1168-ADA

v.
                                                     JURY TRIAL DEMANDED
SALESFORCE.COM, INC.

               Defendant.

     DEFENDANT SALESFORCE.COM’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Defendant

salesforce.com (“Salesforce”) here states that Salesforce is a publicly-traded corporation and that

no publicly traded entity owns 10% or more of its stock.
        Case 6:20-cv-01168-ADA Document 21 Filed 05/06/21 Page 2 of 3




Dated: May 6, 2021               /s/ Kevin P.B. Johnson
                                 Scott L. Cole
                                 scottcole@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 201 West 5th Street
                                 11th Floor
                                 Austin, TX 78701
                                 Telephone: (737) 667-6104

                                 Kevin P.B. Johnson
                                 kevinjohnson@quinnemanuel.com
                                 Todd Briggs
                                 toddbriggs@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 555 Twin Dolphin Drive, 5th Floor
                                 Redwood Shores, CA 94065
                                 Telephone: (650) 801-5000
                                 Facsimile: (650) 801-5100

                                 Sam Stake
                                 samstake@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 50 California Street, Floor 22,
                                 San Francisco CA 94111
                                 Telephone: (415) 875-6600
                                 Facsimile: (415) 875-6700

                                 Counsel for Defendant salesforce.com, inc.
         Case 6:20-cv-01168-ADA Document 21 Filed 05/06/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on May 6, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.

Dated: May 6, 2021                        /s/ Scott L. Cole
                                          Scott L. Cole
